Citation Nr: 0820289	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-38 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of service connection for urethral 
calculus, right.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of service connection for 
prostatitis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel  



INTRODUCTION

The veteran had active service from February 1954 to February 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  

In November 1961, the RO denied the veteran's claims of 
service connection for urethral calculus, right, and 
prostatitis.  The veteran did not appeal the adverse 
determination, and as a result, the November 1961 RO decision 
is final.  Thus, new and material evidence is needed to 
reopen the claim.  38 U.S.C.A. § 5108, 7105.  In November 
2005, the RO declined to reopen the claims of service 
connection, finding that no new and material evidence had 
been received by the RO.  


FINDINGS OF FACT

1.  The RO's November 1961 rating decision denying the 
veteran's claims of service connection for urethral calculus, 
right, and prostatitis was not appealed, and is therefore 
final.  

2.  Evidence received since the November 1961 final decision 
fails to raise a reasonable possibility of substantiating the 
claims, and is not new and material.  


CONCLUSIONS OF LAW

1.  The November 1961 rating decision denying service 
connection for the veteran's urethral calculus, right, and 
prostatitis is final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. §§ 3.156(c), 3.160(d), 20.201, 20.302 
(2007).

2.  New and material evidence has not been submitted to 
reopen the claims of service connection for urethral 
calculus, right, and prostatitis.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156, 3.156(c) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a veteran of the 
evidence and information that is necessary to reopen the 
claim and notify the veteran of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
July 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  The veteran was informed that his claim 
of prostatitis was denied in November 1961 because there was 
no evidence that this condition existed at the time of the 
veteran's last examination, and that his claim of urethral 
calculus was denied because there was no evidence that it was 
diagnosed in service or within one year following his 
separation from active service.  Consequently, the Board 
finds that adequate notice has been provided, as he was 
informed about what evidence was necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Additional service medical records 
have been associated with the claims file, and VA has 
obtained the veteran's post-service VA treatment records.  
Significantly, neither the veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Claims to Reopen

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

The veteran contends that he is entitled to service 
connection for urethral calculus, right, and prostatitis.  
The RO decision denying these claims in November 1961 became 
final since the veteran did not appeal this decision, and the 
veteran must now submit new and material evidence to reopen 
the claim.  A final decision cannot be reopened unless new 
and material evidence is presented.  38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  In 
this case, the claims file now includes service medical 
records, as well as post-service VA medical records, that 
were not a part of the record when the RO decided the 
veteran's claim in 1961.  The Board must decide whether the 
veteran's claim may be reopened as a result of any of this 
evidence.  

I. Service Medical Records 

Pursuant to 38 C.F.R. § 3.156(c), if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim, and a retroactive evaluation dating 
back to the RO's original decision may be assigned.  See 
Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 
368 (Fed. Cir. 1994); see also 38 C.F.R. § 3.400(q)(2) 
(2007).  While additional service medical records have been 
associated with the claims file since VA first decided the 
claim in November 1961, the Board does not find these records 
to be relevant to the veteran's claim.  

Specifically, while the sides of each record were burnt in 
the 1973 fire at the National Personnel Records Center 
(NPRC), the majority of the medical information survived the 
fire.  These records were not associated with the claims file 
when the veteran's claims of service connection were first 
decided by VA in November 1961.  

However, 38 C.F.R. § 3.156(c) does not apply in this case 
because the additional service records are not relevant to 
the veteran's claims.  To be relevant, the service records 
would need to be related to a claimed in-service event, 
injury, or disease.  38 C.F.R. § 3.156(c)(i).  In regards to 
the veteran's claim of urethral calculus, none of the newly 
associated service medical records mention a problem with the 
veteran's kidneys.  The veteran indicated in one of these 
records (the date has been burned off) that he had a blood 
relative who had kidney troubles.  There is no evidence that 
the veteran ever suffered from a urethral calculus or kidney 
trouble, so this is not related to a claimed in-service 
event, injury or disease of the veteran.  Therefore, these 
records are not relevant to the veteran's claim of service 
connection for urethral calculus.  

In regards to the veteran's claim of service connection for 
prostatitis, two newly associated service medical records 
reference prostatitis.  The first notes that the veteran's 
genitourinary system is abnormal, due to chronic prostatitis.  
The second notes that the veteran was advised in the past to 
have an operation for prostatitis.  The areas containing the 
dates of these records appear to have burned off as well.  
However, these records are not relevant to the veteran's 
claim.  The record already establishes that the veteran 
suffered from prostatitis which preexisted his active 
military service.  The RO denied the veteran's claim 
initially because the service medical records indicate that 
the veteran's prostatitis preexisted his military service.  
These newly associated records do nothing to remedy this 
deficiency, and as such, are not relevant.  Therefore, since 
the newly associated service medical records are not relevant 
to the veteran's claim, the Board will not reconsider the 
veteran's claim in accordance with 38 C.F.R. § 3.156(c).  




II. Post-Service VA Medical Records 

Since the final November 1961 decision, post-service VA 
treatment records have been associated with the claims file.  
However, this evidence is not new and material because it 
does not address the reasons for the November 1961 denial of 
the veteran's claims, and does not raise a reasonable 
possibility of substantiating the veteran's claims.  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

A. Claim of service connection for urethral calculus, right

In November 1961, the RO denied the veteran's claim of 
urethral calculus because the disorder was not diagnosed 
while the veteran was in service, or within one year of the 
veteran's separation from military service.  Therefore, for 
the evidence to count as new and material in this case, it 
must relate to whether there was an in-service disease or 
injury sustained by the veteran.  

However, the evidence submitted by the veteran fails to 
address this deficiency.  As discussed above, the veteran 
submitted copies of his service medical records recovered 
from the 1973 fire at the NPRC.  These records are 
immaterial, however, in that they do not reveal a diagnosis 
of urethral calculus during the veteran's military service, 
or within one year of his separation from military service.  

VA has also received VA treatment records from February 2004 
through May 2005.  These records do not reveal a diagnosis of 
urethral calculus during the veteran's military service, or 
within one year of his separation from the military.  
Therefore, this evidence is unable to remedy the defects in 
the veteran's claim as well.  

As a final note, the veteran has argued that this condition 
began as a result of an injury he sustained during basic 
training when he was thrown and injured.  These allegations 
by the veteran do not amount to new and material evidence 
either, as they do not establish that the veteran was 
medically diagnosed with urethral calculus during military 
service, or within one year of his separation from military 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  While the veteran is competent to report that he 
experiences pain, his lay testimony does not constitute 
competent evidence which is favorable or unfavorable to the 
claim, since a disorder of the urethra is not a disorder 
which is observable by a lay witness.  Thus, the veteran is 
not competent to provide such an opinion.  

Since the evidence received by VA since the final November 
1961 rating decision does not establish that the veteran had 
an in-service disease or injury relating to his urethral 
calculus, the evidence does not raise a reasonable 
possibility of substantiating the claim.  The November 1961 
decision denying the veteran's claim of service connection 
for urethral calculus is final.  

B. Claim of service connection for prostatitis 

In November 1961, the RO denied the veteran's claim of 
prostatitis because service medical records indicated that 
the condition preexisted the veteran's military service, and 
the veteran's prostatitis was no longer present at the time 
of his separation from active service.  Specifically, 
clinical records from July 1954 indicate that the veteran's 
prostatitis existed prior to service, and was due to an 
Escherichia coli (E. coli) infection that was not incurred in 
the line of duty.  There was also no evidence that the 
condition was aggravated by military service since the 
veteran's prostate was found to be normal upon separation in 
February 1956 and upon examination in October 1961.  
Therefore, for the evidence to qualify as new and material in 
this case, it must establish that the veteran suffered from 
prostatitis at the time of filing his claim, or has since 
suffered from prostatitis that was worsened by his military 
service.  

The evidence received by VA does not establish that the 
veteran has suffered from prostatitis since filing his claim, 
or that a preexisting condition was aggravated during 
military service.  The veteran's February 1956 separation 
examination indicates that the veteran's genitourinary system 
was normal.  Additionally, under "summary of defects and 
diagnoses," the examiner wrote "none."  The veteran was 
examined by VA in October 1961 as well, and his prostate was 
found to be normal during that examination as well.  

VA medical records from February 2004 to May 2005 indicate 
that the veteran does not presently have prostatitis either.  
The evidence indicates that the veteran has been diagnosed 
with prostate cancer, and has sought treatment for the 
residuals of prostate cancer.  However, the veteran has not 
alleged that prostate cancer is somehow related to his 
prostatitis noted in service.  According to the veteran's 
November 2005 notice of disagreement, and his November 2006 
appeal to the Board, the veteran is still seeking service 
connection specifically for prostatitis itself, and not for 
prostate cancer or postoperative residuals of prostate 
cancer.    

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the 
disability being sought.  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Simply put, service connection is not warranted in 
the absence of proof that the veteran has had prostatitis 
since filing his claim.  

Since the evidence received by VA establishes that the 
veteran does not have a current disability of the prostate, 
and since it fails to establish that the veteran's 
preexisting condition of prostatitis was aggravated by 
military service, the evidence is not new and material.  The 
November 1961 decision remains final.  


ORDER

New and material evidence has not been received to reopen the 
veteran's claim of service connection for urethral calculus, 
right, and the November 1961 RO decision remains final.  

New and material evidence has not been received to reopen the 
veteran's claim of service connection for prostatitis, and 
the November 1961 RO decision remains final.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


